Title: James Madison to Daniel G. Hickey, 24 March 1836
From: Madison, James
To: Hickey, Daniel G.


                        
                            
                                Sir:
                            
                            
                                
                                    Montpellier
                                
                                March 24th. 1836
                            
                        
                        
                        I have received your letter of the lst. and would gladly furnish the information you wish, but I have no
                            recollection myself, nor can I learn, from those who have long lived on the spot that your Father was ever employed by me
                            in digging a well, nor do I believe there was any even dug within his period.
                        
                        
                            
                                (signed) J. M.
                            
                        
                    